Citation Nr: 1139317	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-15 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for a bilateral hearing loss disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for an eye disability.

8.  Entitlement to service connection for shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1986 to September 1986, May 1987 to May 1990, and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for a bilateral knee disability on the merits, a lumbar spine disability, a bilateral hearing loss disability, tinnitus, and shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated February 1987, the RO denied the appellant's claim of service connection for a bilateral knee disability.  He was properly notified and did not file an appeal, and that decision became final.

2.  Evidence received since the February 1987 decision is neither cumulative nor redundant of the evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disability, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a diagnosis of a fatigue disability.

4.  Other than myopia, the Veteran does not have a diagnosis of an eye disability.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim for service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).

3.  The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record reflects that the Veteran was mailed a letter in October 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also informed the Veteran of the bases for the denial of his prior claim for service connection for a bilateral knee disability and informed him of what needed to be shown to successfully reopen his claim.  Another letter in January 2007 provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.    

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 

427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA examinations have been performed.  The Veteran has submitted additional evidence obtained from private doctors.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence, to include medical records, which could be obtained to substantiate the claims.

The Board notes that in April 2007, the Veteran submitted an authorization form for VA to obtain private treatment records from Family Medical Institute (FMI).  These records have not been obtained.  However, the Veteran specified that these records reflect treatment for his knees.  As the claim for service connection for a bilateral knee disability on the merits is being remanded for further development, the RO will have an opportunity to obtain the records from FMI and consider them in connection with that particular claim.  As the Veteran specified that the records from FMI pertain to treatment for his knees and not for fatigue or his eyes, remand of the claims for service connection for fatigue and an eye disability is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.



Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Analysis-New and Material Evidence

In a February 1987 rating decision the RO determined that service connection was not warranted for a bilateral knee disability.  It was noted, in essence, that while the service treatment records revealed treatment for knee pain, the treatment occurred so early in the Veteran's period of active duty that the bilateral knee disability must have existed prior to his enlistment.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2011).

The evidence received since the February 1987 rating decision includes additional statements from the Veteran, a statement from the Veteran's sister, and a statement from the Veteran's mother.  In particular, these lay statements reflect that the Veteran did not have a bilateral knee disability prior to his first period of active duty, and they indicate that the Veteran injured his knees while on active duty.

The Board finds that these lay statements are neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim, as they provide lay evidence of the absence of a pre-existing bilateral knee disorder and lay evidence of an in-service bilateral knee injury.  The Board reiterates that for the purposes of determining if new and material evidence has been received, the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the claim for service connection for a bilateral knee disability must be reopened and re-adjudicated on the merits.

Service Connection-Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

For VA purposes, the diagnosis Chronic Fatigue Syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests of all other clinical conditions that may produce similar symptoms; and, (3) six or more of the following (i) acute onset of the condition, (ii) low-grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes,(v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or more after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  See 38 C.F.R. § 4.88a.

Fatigue and Eye Disorder

According to a service examination performed in April 1987, the Veteran generally had normal eyes.  Vision in his right eye was noted to be 20/100, correctable to 20/20.  Vision in his left eye was noted to be 20/70, correctable to 20/30.  The March 1991 separation examination report also reflects that the Veteran generally had normal eyes.  Vision in his right eye was noted to be 20/100, correctable to 20/20.  Vision in his left eye was noted to be 20/70, correctable to 20/30.  The Veteran noted on his March 1991 Report of Medical History (RMH) that he wore glasses but had no eye trouble.  

Private treatment records from 1995 through 2005 are negative for any signs, symptoms, or diagnoses of fatigue or an eye disability.

In October 2005, B.D., the Veteran's mother, stated that prior to entering active duty the Veteran had a minor eyesight problem that was correctable with glasses.

On VA fee-basis examination for fatigue in December 2005, the Veteran reported that he had never been diagnosed with fatigue.  It was noted that when the Veteran's back was sore, he was tired.  He reported generalized muscle aches and weakness.  It was noted that the Veteran received no treatment for fatigue.  The examiner opined that for the Veteran's claimed condition of fatigue, there was no diagnosis and no pathology to render a diagnosis.  The examiner specified that the Veteran did not meet the criteria of debilitating fatigue.  There was no onset of any palpable cervical adenopathy, no fever, no migratory joint pains, and no pharyngitis.  He concluded that the Veteran did not meet the criteria for chronic fatigue syndrome.

On VA fee-basis eye examination in February 2006, it was noted that the Veteran complained of his eyes "not working together."  The Veteran said that he experienced a visual blur.  On examination, it was noted that the Veteran's visual acuity with correction was 20/15 in both eyes.  Confrontation fields, motility, and pupils were normal.  The examiner concluded that the Veteran's eye examination was entirely normal.  The examiner added that the Veteran's difficulty with his current glasses was likely due to overcorrection of his myopia.

Based on a review of the evidence, the Board finds that service connection is not warranted for either fatigue or a eye disorder.

The Board notes that the Veteran's service treatment records and post-service private treatment records include no specific references to a clinical impression of chronic fatigue syndrome, a history of chronic fatigue syndrome, and/or actual diagnosis of chronic fatigue syndrome.  While the Veteran has asserted having some of the symptoms consistent with chronic fatigue syndrome (such as body aches, joint pains, and general fatigue), he has not shown totality of the symptoms specifically required to demonstrate chronic fatigue syndrome under the provisions of 38 C.F.R. § 4.88a.  In fact, the December 2005 VA fee-basis examiner specifically stated that the Veteran does not meet the criteria for a diagnosis of either debilitating fatigue or chronic fatigue syndrome.  The Veteran simply does not have a medical diagnosis of chronic fatigue syndrome.

Concerning the claimed eye disability, the service treatment records and post-service treatment records are negative for any signs, symptoms, or treatment for any eye disabilities other than myopia.  Regarding myopia, congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2011); see also 38 C.F.R. § 4.9 (2010); Beno v. Principi, 3 Vet. App. 439 (1992).  The February 2006 VA fee-basis examiner reported that the Veteran's eye examination was entirely normal.  The Veteran simply does not have a medical diagnosis of an eye disability for which service connection can be granted.

Concerning the Veteran's own contentions, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  He is competent to testify as to feeling tired and having blurry vision, as those symptoms are readily identifiable through casual observation.  However, while his statements are competent, the Board does not find the Veteran's statements to be credible.

Here, the Veteran's statements regarding experiencing a continuity of fatigue and vision symptoms since his active duty are contradicted by other evidence of record.  The Veteran has indicated that he has experienced fatigue and vision problems as a result of his active duty.  However, the Veteran's active duty treatment records are negative for any signs, symptoms, or diagnoses of fatigue or an eye disability.  As such, the service treatment records do not support the Veteran's assertion that he experienced fatigue and an eye disability during his active duty.  The Veteran specifically indicated on his March 1991 RMH completed at the end of his last term of active duty that he did not experience eye trouble.  Additionally, the Board notes that the post-service private treatment records are completely negative for any signs, symptoms, or diagnoses of fatigue or an eye disability.  As the Veteran sought medical treatment for other medical problems, it is reasonable to assume that if he indeed had fatigue and/or an eye disability, he would have reported it to medical personnel at some point while seeking treatment for his other disorders.  The Board finds that the service treatment records, private treatment records, and VA fee-basis examination reports outweigh the Veteran's contentions, as the various treatment records were created by objective medical professionals in the course of providing medical treatment to the Veteran.  Concerning the Veteran's contentions, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence establishes that the Veteran does not have the claimed disabilities upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for fatigue and a disability of the eyes must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

The Board does not doubt the sincerity of the Veteran's belief that he has fatigue and an eye disability as a result of his active service.  However, as discussed above, in this particular instance, his statements have not been found to be credible and are outweighed by other evidence of record.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for a bilateral knee disability; to this extent, the appeal is granted.

Service connection for fatigue is denied.

Service connection for an eye disability is denied.


REMAND

As noted above, in April 2007, the Veteran indicated that he had received treatment for his knees at the Family Medical Institute (FMI).  He submitted an authorization form for VA to obtain these private treatment records.  These records have not been obtained.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, the RO/AMC must obtain these treatment records as authorized by the Veteran.

Concerning the claims for service connection for a bilateral knee disability, lumbar spine disability, bilateral hearing loss, tinnitus, and shin splints, the Board notes that the Veteran underwent VA fee-basis examinations in December 2005 and January 2006.  In both the general medical examination and the audiological examination, the examiner reviewed and considered the Veteran's reported history.  Thorough examinations were performed, and the examiners gave diagnoses of hearing loss, tinnitus, patellofemoral syndrome, chronic lumbar strain, and shin splints.  However, neither examiner offered any opinion regarding the etiology of any of the diagnosed disorders.  Thus, the examination reports are inadequate for adjudication purposes.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In light of the absence of an etiology opinion in the December 2005 and January 2006 VA fee-basis examination reports, the Board finds that he should be afforded another VA examination to determine the etiology of his claimed bilateral knee disability, lumbar spine disability, bilateral hearing loss, tinnitus, and shin splints.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his bilateral knee disabilities, lumbar spine disability, hearing loss, tinnitus, and/or shin splints that is not evidenced by the current record.  The RO/AMC must gather any outstanding VA treatment records  and provide the Veteran with authorization forms for the release of any identified outstanding private treatment records (to particularly include the treatment records from FMI).  Any such records must be obtained and associated with the claims folder.  If any identified private records cannot be obtained, the Veteran must be so informed and provided an opportunity to submit any copies thereof in his possession.

2.  The Veteran should be afforded a VA examination by appropriate personnel to determine the etiology of any current bilateral knee disability, lumbar spine disability, and/or shin splints.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral knee disability, lumbar spine disability, and/or shin splints was incurred in or aggravated by active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be afforded a VA audiological examination by appropriate personnel to determine the etiology of any current bilateral hearing loss disability and/or tinnitus.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss disability and/or tinnitus was incurred in or aggravated by active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Following completion of all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


